Citation Nr: 1123030	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-12 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee condition, to include degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1979 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, inter alia, denied the Veteran's request for service connection for a right knee condition.  Jurisdiction over the claim has since been transferred to the Cleveland, Ohio RO.  This matter has been previously before the Board, most recently in September 2009 when the Board remanded the case for additional development of the medical evidence of record.  

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board last remanded this claim in September 2009 in order to obtain treatment records for the Veteran's right knee condition from a VA Medical Center.  Records from that VA Medical Center were obtained and associated with the Veteran's claims file.  The Board finds, therefore, that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

A right knee condition, to include degenerative arthritis of the right knee, was not shown during the Veteran's active duty military service, and the weight of the probative evidence is against a finding that the Veteran's right knee disability is related to such period of active duty military service.




CONCLUSION OF LAW

A right knee condition, to include degenerative arthritis of the right knee, was not incurred or aggravated by the Veteran's honorable period of active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

	a) 	Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	b) 	Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated September 2002 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed her claim prior to the Court's 2006 decision in Dingess, and as such, she was not provided with full Dingess notice at the time of the September 2002 VCAA letter.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of her claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

	c) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded two VA examinations, one in February 2003 and a second in April 2007.  A January 2007 Board remand found the February 2003 VA examination to be an insufficient examination because the examiner failed to take into consideration all of the pertinent medical evidence of record.  The report of the April 2007 examination, however, is adequate for the purpose of rendering a decision.  The April 2007 examiner reviewed the Veteran's claim file, past medical history, recorded her current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the April 2007 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  

The Veteran was provided with the opportunity to testify at a hearing, but she declined this opportunity.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection 

The Veteran contends that she has a right knee condition, to include degenerative arthritis of the right knee, that is related to her military service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, medical evidence of a current disability, an April 2007 radiological report indicates that the Veteran's right knee has a narrowing of the medial and patellofemoral joint space with mild degenerative changes.  The record, therefore, contains medical evidence of a current disability, and the first Hickson element is satisfied.

With respect to the second Hickson element, in-service disease or injury, the Board notes that in February 1980, the Veteran was treated for an injury to her right knee after she tripped and fell while running.  The treating physician noted a superficial abrasion over the Veteran's right knee, and the Veteran complained of tenderness.  A radiographic report indicated that all of the bones of the Veteran's right knee were intact.  In May 1982, the Veteran again fell on her right knee and was treated for a patellar contusion.  Therefore, the Board finds that the Veteran sustained a right knee injury during service.  The second Hickson element is therefore satisfied. 

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant case, the Veteran was provided with a VA examination of her right knee in April 2007.  The VA examiner noted the Veteran's contentions that she fell in basic training and tech school, fell down stairs, fell on grass during maneuvers, and then began to experience problems with her knee in 1992.  The Veteran stated that she first experienced a locking of her knee in 2003, and she stated that she repeatedly fell down stairs at that time.  The examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's current right knee condition was related to her active duty military service, noting that the Veteran did not report any problems with her knee until 1992, or six years after active duty service.  The examiner also noted the absence of a documented continuous problem with the Veteran's knees in active duty service; the examiner observed that the Veteran's in-service injuries were treated at the time with no documented follow-up problems.  The Veteran has submitted no other competent medical nexus suggesting a relationship between her right knee condition and her active duty military service.  

In addition to the results of the April 2007 examination, the Board has reviewed the Veteran's VA treatment records for any suggestion that a nexus exists between the Veteran's current right knee condition and her military service, and it has found no such connection.  The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of his claim, but she has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and her right knee condition.

To the extent that the Veteran herself believes that she has a right knee condition that is related to her military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived right knee condition experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that a right knee condition has existed since service, she has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  On the contrary, the objective evidence of record is against a finding of continuity of symptomatology since service.  The Veteran stated during her April 2007 examination that her current right knee problems began in 1992, six years after separation from service.  In an April 2004 clinical treatment report, a VA clinician noted that the Veteran had complained of bilateral knee pain for the last 15 years, which would suggest a date of onset of pain around 1989, or three years after the Veteran's separation from active duty service.  The Board notes the multi-year gap between discharge from active duty service in 1986 and the Veteran's initial reported symptoms related to her right knee in approximately 1989 or 1992.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim).  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's right knee condition and her active duty military service, and finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a right knee condition, to include degenerative arthritis of the right knee, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


